May 3, VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Subject:Nationwide Variable Account-II of Nationwide Life Insurance Company SEC File No.333-147273 CIK No. 0000356514 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account-II (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 4 to the Registration Statement for the Company and the Variable Account which became effective May 1, Please contact me direct at (614) 249-6522 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ JEANNY SIMAITIS Jeanny Simaitis Lead Counsel Home Office:One Nationwide Plaza
